Fourth Court of Appeals
                               San Antonio, Texas
                                     October 30, 2017

                                   No. 04-17-00199-CR

                             Emmanuel Gerardo GALINDO,
                                      Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

                From the 187th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2016CR3792A
                         Honorable Steve Hilbig, Judge Presiding


                                     ORDER

       The Appellant’s Motion for Extension of Time to File Brief is GRANTED.      The
appellant’s brief is due on November 24, 2017.


                                                 _________________________________
                                                 Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 30th day of October, 2017.



                                                 ___________________________________
                                                 KEITH E. HOTTLE,
                                                 Clerk of Court